110 F.3d 60
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barbara S. MINNICH, Plaintiff--Appellant,v.John M. DEUTCH, Director, Central Intelligence Agency,Defendant--Appellee.Barbara S. MINNICH, Plaintiff--Appellant,v.John M. DEUTCH, Director, Central Intelligence Agency,Defendant--Appellee.Barbara S. MINNICH, Plaintiff--Appellant,v.John M. DEUTCH, Director, Central Intelligence Agency,Defendant--Appellee.
Nos. 96-1903, 96-2152, 96-2153.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 27, 1997.Decided:  April 2, 1997.

Barbara S. Minnich, Appellant Pro Se.  Rachel Celia Ballow, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
In these consolidated cases, Appellant appeals from the district court's orders denying relief in her actions against the Central Intelligence Agency.  We have reviewed the records and the district court's opinions and find no reversible error.


2
In Appeal No. 96-1903, we affirm on the reasoning of the district court.  Minnich v. Deutch, No. CA-96-266-A (E.D.Va. May 24, 1996).  In Appeal Nos. 96-2152 and 96-2153, the district court denied relief for the reasons stated from the bench.  Appellant failed to provide a transcript of the hearing at which the district court stated the reasons for denying relief.  See Fed.  R.App. P. 10(b)(2);  Powell v. Estelle, 959 F.2d 22, 26 (5th Cir.1992).  Moreover, Appellant has failed to state a substantial claim justifying preparation of a transcript at government expense.  28 U.S.C. § 753(f) (1994).  Consequently, in Nos. 96-2152 and 96-2153, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED